EXHIBIT 10.43

 

 

 

[fpvd_ex1043img1.jpg] 



   

 

 



 

[fpvd_ex1043img2.jpg] 



   

 

 



 

[fpvd_ex1043img3.jpg] 



   

 

 



 

[fpvd_ex1043img4.jpg] 



   

 

 



 

[fpvd_ex1043img5.jpg] 



   

 

 



 

[fpvd_ex1043img6.jpg] 



   

 

 



 

[fpvd_ex1043img7.jpg] 



   

 

 



 

[fpvd_ex1043img8.jpg] 



   

 

 



 

[fpvd_ex1043img9.jpg] 



   

 

 



 

[fpvd_ex1043img10.jpg] 



   

 

 



 

[fpvd_ex1043img11.jpg] 



   

 

 



 

[fpvd_ex1043img12.jpg] 



   

 

 



 

[fpvd_ex1043img13.jpg] 



   

 

 



 

[fpvd_ex1043img14.jpg] 



   

 

 



 

[fpvd_ex1043img15.jpg] 



   

 

 



 

[fpvd_ex1043img16.jpg] 



   

 

 



 

[fpvd_ex1043img17.jpg] 



   

 

 



 

[fpvd_ex1043img18.jpg] 



   

 

 



 

[fpvd_ex1043img19.jpg] 



   

 

 



 

[fpvd_ex1043img20.jpg] 



   

 

 



 

[fpvd_ex1043img21.jpg] 

 



 

